PER CURIAM
Upon an appeal from a judgment rendered by the Circuit Court of the City of Richmond on the 4th day of March, 1993, upon consideration of the record, the briefs, and the argument of counsel, the Court is of the opinion that the judgment appealed from, which imposed sanctions against the appellant,  is erroneous.
Pursuant to Rule 1:1, a final judgment remains under the control of a trial court for only twenty-one days unless the judgment is modified, vacated, or suspended during the twenty-one-day period. Smith v. Stanaway, 242 Va. 286, 289, 410 S.E.2d 610, 612 (1991); Murray v. Hadid, 238 Va. 722, 733, 385 S.E.2d 898, 905 (1989). In the present case, the trial court entered a final judgment on May 13, 1991, sustaining Clarke’s demurrer and dismissing Griffith’s action against Clarke. The trial court did not modify, vacate, or suspend the May 13, 1991, order during the twenty-one-day period following its entry. Therefore, the trial court, was without jurisdiction to enter the March 4, 1993, order imposing sanctions against the appellant.
Accordingly, the judgment appealed from is reversed and vacated, and final judgment is hereby entered in favor of the appellant. The appellee shall pay to the appellant the costs expended in the said circuit court. This order shall be certified to the said circuit court.